DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on February 2, 2021. Claims 1, 4-17, and 19-21 are pending with claims 5-8, 15-16 and 19-20 being withdrawn.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. Applicant argues that Brown (US Patent 7,874,804) does not disclose the first attachment feature and a first leg of a second attachment feature of a first platform, and fourth leg of a second platform all located in the same slot formed in a disk (page 7). However, the arrangement of Brown (Fig. 7) with half dovetails of 1st and 2nd platforms (at front and rear areas of the slot) appears to meet the claim limitation. Note that claim 9 does not positively recite a full firtree attachment feature at the opposite end of the slot (as the two half fir tree attachment features). Accordingly, the 102 rejection of claim 9 is maintained.
Applicant’s arguments, see pages 8-12 (regarding claims 1, 4, 17 and 21), filed February 2, 2021, with respect to the 102 rejection of Brown of claim 17 and 103 rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claim 17 as being anticipated by Brown (US Patent 7,874,804) and the 35 U.S.C. 103 rejection of claim 1 over Brown in view of Violette (US Patent 3,801,222) has been withdrawn. However, upon further search and consideration, the turning shape of the platform (see claim 17) which results in the second attachment feature having a first leg located in the first axially extend slot and a second leg spaced apart circumferentially from the first leg and located in the second axial extending slot does not appear to be patentable in view of Rankin (US Patent 3,014,695).

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the the” in lines 3-5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent 7,874,804).
	In regards to claim 9, Brown discloses a wheel assembly for a gas turbine engine (Col. 3, line 60), the wheel assembly comprising 
a disk (not shown, Col. 3, line 60) formed to define a slot (Col. 3, line 65) that extends axially through the disk, 
a blade (11, 12, Figs. 1, 3, 5) located in the slot to couple the blade with the disk (Col. 3, line 65), and 
a platform (33, Fig. 7) that includes an outer radial wall arranged around the blade, a first attachment feature (34) that extends radially inward away from the outer radial wall, and a second attachment feature (34, 36 on opposite end see Col. 5, lines 44-49) that extends radially inward away from the outer radial wall (Fig. 7), the first attachment feature is located in the slot (Col. 5, line 36- Col. 6, line 11) such that the disk blocks radial outward movement of the first attachment feature, and the second attachment feature being spaced apart axially from the first attachment feature (see Fig. 2, Col. 5, lines 44-49) and coupled with the disk (via the slot Col. 3, line 65),

wherein the wheel assembly further comprises a second platform (33, adjacent to the first platform) that includes a second outer radial wall, a third attachment feature (35) that extends radially inward away from the second outer radial wall, and a fourth attachment feature (35, 36 on opposite end see Col. 5, lines 44-49) that extends radially inward from the second outer wall (Fig. 7), the fourth attachment feature includes a third leg (36) and a fourth leg (35) that is spaced apart circumferentially from the third leg and located in the slot so that the first leg (34) of the second attachment feature and the fourth leg (35) of the fourth attachment feature are axially aligned and the first leg fills a portion of the slot and the fourth legs fills a remaining portion of the slot (Col. 5, lines 42-44).

    PNG
    media_image1.png
    400
    304
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    344
    media_image2.png
    Greyscale

Figs. 1-3, 7-8 of Brown
	In regards to claim 12, Brown discloses the disk (not shown) includes a disk body and a disk post (defined in between attachment features, see Fig. 7) that extends radially away from the disk body to define a portion of the slot, the second attachment feature is formed to define a passage between the first 
	In regards to claim 14, Brown discloses the disk (not shown) includes a disk body and a disk post (defined in between attachment features, see Fig. 7) that extends radially away from the disk body to define a portion of the slot and the disk post is located circumferentially between the first leg and the second leg (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent 7,874,804) in view of Violette (US Patent 3,801,222).
In regards to claims 10 and 13, Brown discloses all of the claimed elements as set forth in the rejection of claims 9 and 12, except the first attachment feature is dovetail shaped when viewed axially and the slot is dovetail shaped when viewed axially.
Violette discloses a first attachment feature is dovetail shaped (34, 34’, Fig. 4) when viewed axially and a slot is dovetail shaped (14, Figs. 1-4) when viewed axially (Figs. 1-4).
Brown discloses a slot in a rotor disk which engages the first feature which can have any known rotor disc slot engagement shape (Col. 5, lines 10-14), and also discloses a dovetail shape as a known shape (Col. 1, line 22), however does not explicitly disclose the first attachment feature is dovetail shaped when viewed axially and the slot is dovetail shaped when viewed axially. Violette, which is also directed to a disc with a slot and a separate platform, discloses a dovetail shape slot with a dovetail shaped first attachment feature which transmits the centrifugal load of the blade and platform in a known 
In regards to claim 11, the modified wheel assembly of Brown comprises the second attachment feature is formed to define an external dovetail when viewed axially (36 as modified by Violette Figs. 1-4).

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent 7,874,804) in view of Rankin (US Patent 3,014,695).
	In regards to claim 17, Brown discloses a method comprising 
providing a disk (Col.3, line 60) arranged around an axis (corresponding to axis of rotation of rotor disk), the disk including a disk body (not shown, extending radially and circumferentially) and a disk post (not shown, defined in between attachment features, see Fig. 7) that extend radially away from the disk body, and the disk is formed to define a first axially extending slot (Col. 3, line 65) and a second axially extending slot (Col. 3, line 65) spaced apart from the first axial extending slot by the disk post (see Fig. 7 with the slots corresponding to the platform structure), a blade having a root (11) and an airfoil (12) that extends radially away from the root, and a platform (23, 33, 43) having an outer radial wall, a first attachment feature (36) that extends radially away from the outer radial wall, and a second attachment feature (34/36 on opposite end see Col. 5, lines 44-49, or 44/44 on opposite end see Col. 6, lines 6-8) that extends radially away from the outer radial wall, and formed to define a passage (between 34/36) that extends axially through the second attachment feature,
arranging the platform around the blade so that the first attachment feature of the platform is aligned axially and radially with the root of the blade (ex. Fig. 1, Col. 5, lines 44-50, Col. 6, lines 5-8), 

arranging the second attachment feature so that the disk post (in between 34/36; also see Fig. 8) is located in the passage of the second attachment feature (ex. Fig. 7, Col. 5, lines 36-49) and the disk post retained the second attachment feature (ex. Fig. 7, Col. 5, lines 36-49),
wherein the second attachment feature includes a first leg (ex. 36) located in the first axially extending slot and a second leg (ex. 34) spaced apart circumferentially from the first leg and located in the second axially extending slot (ex. Fig. 7).
Brown does not disclose the second feature arranged such that the platform turns circumferentially along an axial length of the platform.
Rankin discloses an attachment feature (18b) arranged such that a platform (16) turns circumferentially along an axial length of the platform (Fig. 2).
Brown discloses a platform arrangement with an attachment feature that spans across slots in a disk. Rankin, which is also directed to a platform arrangement for a rotor that spans across multiple slots, discloses the platform turns circumferentially along an axial length of the platform which provides an improved design which has a nested construction so that the vane edges do not overhang a base, and provide an interference during assembly to position the platforms properly (Col. 2, lines 7-14). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brown by providing the second feature arranged such that the platform turns circumferentially along an axial length of the platform, as taught by Rankin, to provide a nested construction so that the vane edges do not overhang a base, and to provide an interference during assembly to position the platforms properly (Rankin Col. 2, lines 7-14).
In regards to claim 21, the modified method of Brown comprises the step of arranging a second platform (ex. 33 adjacent to the first platform) in the disk circumferentially adjacent to the platform, wherein the second platform includes a second outer radial wall (ex. Fig. 7), a third attachment feature .

Allowable Subject Matter
Claims 1 and 4 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                              

3/4/2021